          Case 1:20-cr-00110-LJL Document 46
                                          45 Filed 08/31/20
                                                   08/28/20 Page 1 of 2




                                                                              August 28, 2020

VIA ECF
                                                 Defense counsel's request to provide materials
Honorable Lewis J. Liman                         to the Court is granted. Counsel is directed to
United States District Judge                     deliver the documents on a flash drive to
Southern District of New York                    chambers on Monday, August 31, 2020 or
500 Pearl Street                                 Tuesday, September 1, 2020.
New York, New York 10007                             8/31/2020
Re:    United States v. Lawrence Ray
       20 Cr. 110 (LJL)

Dear Judge Liman:

      We write as defense counsel for Lawrence Ray in response to the Court’s orders on
August 27, 2020. Doc. 41, 44.

       Mr. Ray’s August 11, 2020 motion for bail and modest discovery accommodations
requests as relief, in part, that the Court modify the protective order in this case. To be clear, the
defense’s motion did not request that the Court immediately review any discovery materials in
this matter. Rather, the defense’s proposed modification simply provides a mechanism for the
Court to resolve discovery disputes as they arise in an effort to maximize Mr. Ray’s access to the
discovery in his own case. Given that the Government will provide the Court with examples,
under seal, of disclosure materials bearing the “sensitive” designation, the defense requests the
opportunity to do the same. In anticipation of providing such materials to the Court, the defense
would appreciate guidance from the Court about the manner in which the Court would like to
receive the materials. The defense will also provide the Government with a copy of these
materials.



                                                       Respectfully submitted,

                                                       /s/ Marne L. Lenox

                                                       Marne L. Lenox, Esq.
                                                       Peggy Cross-Goldenberg, Esq.
                                                       Neil P. Kelly, Esq.

                                                       Counsel for Lawrence Ray
         Case 1:20-cr-00110-LJL Document 46
                                         45 Filed 08/31/20
                                                  08/28/20 Page 2 of 2

Hon. Lewis J. Liman



cc:   AUSA Danielle R. Sassoon, Esq.
      AUSA Lindsey Keenan, Esq.
      AUSA Mollie Bracewell, Esq.




                                       2
